Exhibit 10.3
MAGNOLIA SOLAR CORPORATION.
54 Cummings Park
Suite 316
Woburn, MA 01801
 
December 29, 2013


Re:           Magnolia Solar Corporation


Ladies and Gentlemen:


Reference is made to that certain (i) Second Amended and Restated Original Issue
Discount Senior Secured Convertible Note of Magnolia Solar Corporation (the
“Company”) dated December 21, 2012 in the aggregate principal amount set forth
in the signature line below held by the undersigned (the “Second Amended Note”),
and (ii) Second Amended and Restated Warrant dated December 21, 2012 as
evidenced by the warrant number referenced in the signature line below (the
“Second Amended Warrant”). Reference is further made to those other notes and/or
warrants (the “Other Notes” and “Other Warrants”, respectively), originally
issued, directly or indirectly, in connection with that certain offering of 26.6
units of the Company that closed on December 31, 2009 and which resulted, either
directly or indirectly, in the issuance of the Second Amended Note and Second
Amended Warrant.


1. Effective as of the date hereof, the holder of the Second Amended Note and
Second Amended Warrant (the “Holder”) and the Company hereby agree as follows:
(i) the Maturity Date of the Second Amended Note, as such term is defined
therein, is extended to December 31, 2014, (ii) the Warrant Price of the Second
Amended Warrant, as such term is defined therein, is reduced to $0.10 per share,
and (iii) except as set forth herein, all other terms and conditions of the
Second Amended Note and Second Amended Warrant shall remain unamended and in
full force and effect.


2. The Holder hereby waives any adjustment under Section 5 of the Second Amended
Note and Second Amended Warrant that (i) may arise under the provisions of
Section 1 herein, (ii) may arise as a result of the extension of the term of any
Other Note, (iii) as a result of the reduction of the Warrant Price of any Other
Warrant, and/or (B) may have occurred at any time after the issuance of the
Second Amended Note and Second Amended Warrant through to and including the date
hereof.


Upon the mutual execution of this agreement, please affix this agreement to the
Second Amended Note and Second Amended Warrant held by the undersigned.
 

 
Very truly yours,
 
MAGNOLIA SOLAR CORPORATION
      /s/ Ashok K. Sood
12/29/2013
 
By: Dr. Ashok K. Sood
 
Title: President and Chief Executive Officer





Agreed and Accepted
as of the date hereof:



/s/ Alan Donenfeld
 

By: Mr. Alan Donenfeld
Title: General Partner, Paragon Capital Offshore, LP




Principal Amount of Note: _$300,000___


Warrant No: __MSC-002A________